Buchanan, J.
This is an action against a constable for damages alleged to have been sustained by a -wrongful seizure of the steamboat Ariel, belonging to plaintiffs, in execution of a judgment against another party.
It appears that the same day, that the plaintiffs instituted this suit in the District Court, they filed a third opposition, claiming the property seized, in the Justice’s Court, whence the execution issued ; which third opposition is still undecided.
Plaintiffs offered, on the trial in the court below, R. C. Hutchinson, the defendant in execution, as a witness to prove the allegations of the petition. Defendant excepted to his admissibility.
This witness’ testimony shows that the plaintiffs derived title to the Ariel from himself. He is therefore bound to warrant their title. The objection to his competency was, in our opinion, well taken.
Plaintiffs offered in evidence, to prove their ownership, two bills of sale, under private signature, also a coasting license and an enrollment issued from the Customhouse in the port of New Orleans, on the oath of one of the plaintiffs.
These documents were objected to as evidence, on the ground that they were ex parte and not binding on defendant. The objection should have been maintained. No evidence was offered of the signatures of these bills of sale, or of their dates, except the witness, Hutchinson, above mentioned. The coasting license and enrollment, granted a few days before this suit was commenced, upon the oath of the plaintiff, was not evidence in his favor in a contest respecting the ownership. 1st Greenleaf’s Evidence, sec. 494.
Judgment reversed, and judgment in favor of defendant, as in ease of nonsuit, with costs in both courts.